     Case 3:18-cr-00356-S Document 41 Filed 11/28/18      Page 1 of 3 PageID 98


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA,                  §
                                           §
v.                                         §        Case No. 3:18-cr-356-S
                                           §
JOHN O. GREEN (3),                         §
          Defendant.                       §

                                      ORDER

       Before the Court is Defendant John Green’s Supplement to Bond Motion

[ECF No. 35], which requests removal of the pretrial release condition that

prohibits him from possessing a firearm. For the following reasons, Green’s

request is DENIED.

       18 U.S.C. § 3142(c) requires a court to impose the least restrictive

combination of conditions that the court determines will reasonably assure the

defendant’s appearance as required and the safety of any other person and the

community. At any time, however, a court may amend the order setting

conditions of release to impose additional or different conditions of release. 18

U.S.C. § 3142(c)(3).

       Green is charged by indictment with one count of conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371. He has been on release since his

initial appearance on August 7, 2018, at which time the Court imposed various

conditions for his release—including conditions that he submit to supervision by

Pretrial Services and not possess a firearm, destructive device, or other weapon.


                                          1
    Case 3:18-cr-00356-S Document 41 Filed 11/28/18      Page 2 of 3 PageID 99


See Order Setting Conditions of Release ¶¶ 7(a) & (k) [ECF No. 14]. The Court

determined these conditions were necessary to reasonably assure Green’s

appearance as required and the safety of other persons and the community.

      On September 28, 2018, Defendants, including Green, jointly moved the

Court to modify other conditions of release to allow them to communicate with

each other. See Mot. [ECF No. 30]. At the hearing on that motion, Green’s

counsel orally moved to further modify the Order Setting Conditions of Release to

remove the condition prohibiting him from possessing a firearm. Green later filed

his Supplement to Bond Motion setting forth the reasons for his request. Stated

simply, Green asserts that he needs a weapon to protect himself and his family

from dangerous animals that surround his home in Idaho during the winter.

      18 U.S.C. § 3142(f), which guides the Court’s consideration of Green’s

request, requires Green to establish that new information exists that was not

known to him at the time of the initial detention hearing, and that this new

information is material to his release conditions regarding flight or

dangerousness. Here, Green has not identified any new information that is

material to the challenged release condition. He knew at the time the condition

was imposed that he lived in an area inhabited by wild animals in the winter.

      Green has further failed to provide sufficient facts to demonstrate that the

challenged condition is more restrictive than necessary. Green is subject to

supervision by Pretrial Services. Officers may make unannounced visits to his

home to ensure he is complying with all the conditions of his release. The

                                         2
   Case 3:18-cr-00356-S Document 41 Filed 11/28/18       Page 3 of 3 PageID 100


condition prohibiting firearms is necessary to reasonably assure the safety of

those Pretrial Services officers. Accordingly, Green’s request to further modify his

conditions of release is DENIED.

      SO ORDERED.

      November 28, 2018.

                                      ____________________________
                                      REBECCA RUTHERFORD
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
